Citation Nr: 0210892	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.D.


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from August 29 to 
September 25, 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating determination by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1998, the Board denied the appeal 
seeking to reopen the previously denied claim seeking service 
connection for psychiatric disability.  Subsequently, an 
appeal was taken to the U. S. Court of Appeals for Veterans 
Claims (Court).  

By Joint Motion dated in October 1998, both parties urged the 
Court to remand the case to the Board for consideration under 
the newly announced standards for new and material evidence 
set forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
and this request was granted by the Court in an Order dated 
in January 1999.  The Court did not retain jurisdiction over 
this matter.  In January 2000, the Board remanded the appeal 
to the RO for further evidentiary development, which has been 
completed.  The case has now been returned to the Board for 
further appellate review.  

Reopening of the veteran's claim for service connection for 
psychiatric disability is granted in this decision.  The 
Board will undertake additional development on the veteran's 
reopened claim for service connection for psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the reopened claim.




FINDINGS OF FACT

1.  A claim seeking service connection for psychiatric 
disability was denied by unappealed rating action dated in 
November 1989.  

2.  Evidence received since the November 1989 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received long before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Accordingly, no 
additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.  

II.  Analysis

A claim seeking service connection for psychiatric disability 
was denied by an unappealed rating action dated in November 
1989.  The evidence of record at that time indicated that the 
appellant was discharged from active service after only 27 
days because a Medical Board determined that he could not 
function adequately on active duty due to a personality 
disorder.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation providing for disability compensation 
benefits.  38 C.F.R. § 3.303(c).  Medical evidence of an 
acquired psychiatric disorder in service was not of record as 
of November 1989. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Evidence received since the November 1989 decision includes 
the appellant's entire Social Security Administration file, 
several lay statements, and VA and private medical records 
and statements dating from 1974 up to the present, including 
a September 1997 written statement signed by B. Nelson, M.D., 
in which the doctor indicates that he has been involved in 
the care of the appellant since 1979 and has talked 
extensively to the appellant over the years.  Dr. Nelson 
further stated that, after reviewing the appellant's medical 
history and (unspecified) medical records, it was his opinion 
that the appellant suffered severe anxiety problems in 1973 
after joining the U.S. Army, and that similar ongoing 
problems have continued over the ensuing years.  

The foregoing statement of Dr. Nelson is not cumulative or 
redundant of evidence previously of record.  Moreover, since 
the statement of Dr. Nelson is competent evidence suggesting 
the presence of a chronic acquired psychiatric disorder in 
service, it is, in the Board's opinion, so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, this statement is new and 
material evidence to reopen the claim. 

ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim for service 
connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

